Filed Pursuant to Rule 424(b)(3) Registration No. 333-164504 PROSPECTUS 7,000,000 Shares Pioneer Power Solutions, Inc. Common Stock This prospectus relates to the sale by the selling stockholders identified in this prospectus of up to 7,000,000 shares of our common stock, which includes: · 5,000,000 shares of common stock issued in a private placement; · 1,000,000 shares of common stock initially issuable upon the exercise ofan outstanding warrant to purchase shares of common stock at an exercise price of $2.00 per share; and · 1,000,000 shares of common stock initially issuable upon the exercise of an outstanding warrant to purchase shares of common stock at an exercise price of $3.25 per share. The prices at which the selling stockholders may sell shares will be determined by the prevailing market price for the shares or in negotiated transactions. We will not receive any proceeds from the sale of these shares by the selling stockholders. However, we will receive the exercise price of the warrants if the warrants are exercised for cash. All expenses of registration incurred in connection with this offering are being borne by us, but all selling and other expenses incurred by the selling stockholders will be borne by the selling stockholders. Our common stock is quoted on the regulated quotation service of the OTC Bulletin Board under the symbol “PPSI.OB”. On April 19, 2010, the last reported sale price of our common stock as reported on the OTC Bulletin Board was $2.80 per share. Investing in our common stock is highly speculative and involves a high degree of risk.
